DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of processing a drive-through order, receiving customer information detected through vision recognition; 5providing product information to a customer based on the customer information; and processing a product order of the customer.  
The limitation of receiving customer information detected through vision recognition as drafted is a process that under its broadest reasonable interpretation, is a concept performed by the human mind.  That is, nothing in the claim element precludes the step from practically being performed by pen and paper.
For example, “processing” in the context of this claim encompasses receiving a product selection from a customer and preparing the product selection according to the customer specification. Similarly, the limitation of providing product information to a customer based on the customer information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed by the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 fails to recite any additional elements, however similar claim 11 only recites the additional elements of – digital 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform processing a customer order amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Truong et al. U.S. Patent Application Publication 2020/0065881.
As per Claim 1, Truong et al., discloses a method of processing a drive-through order, the method comprising: 
	receiving customer information detected through vision recognition (pg.4, ¶ [0043] discusses when a customer 28 pulls up to the drive through kiosk 12 and the camera 16 captures the customer's face, the image is transmitted to the local processor 22, which transmits the image to the external server 38, where the facial recognition software module 40 or service 42 performs the facial recognition on the image via a known process. Typically, the facial recognition software module 40 or service 42 accesses the images of all known customers in a customer information database 46 to determine if the customer 28 matches one of those stored customer images); 
providing product information to a customer based on the customer information (pg.4, ¶ [0044] discusses the system 10 could trigger the external server 38 to transmit the customer's past order history, or some portion thereof (perhaps only the last 5 orders, for example). Alternatively, the system 10 could trigger the external server 38 to transmit some portion of the customer's past order history and certain offers or order recommendations or other incentive-based information based on the customer's stored information. The local processor 22 would transmit this information to the screen 26 on the kiosk 12 in an appropriate format for display such that it is visible to the customer 28); and 
processing a product order of the customer (pg.5, ¶ [0046] discusses the customer 28 can react to this information in the process of placing her order. For example, the system 10 can allow for the customer 28 to view the information, such as, for example, past order history (such as the past orders 64 depicted in FIG. 3), and re-order something from that history by verbally instructing the employee 32 to make that selection via the intercom system).
As per Claim 11, Truong et al. discloses an apparatus configured to process a drive-through order, the apparatus comprising: 
a transceiver configured to receive customer information detected through vision recognition (pg.4, ¶ [0043] discusses when a customer 28 pulls up to the drive through kiosk 12 and the camera 16 captures the customer's face, the image is transmitted to the local processor 22, which transmits the image to the external server 38, where the facial recognition software module 40 or service 42 performs the facial recognition on the image via a known process. Typically, the facial recognition software module 40 or service 42 accesses the images of all known customers in a customer information database 46 to determine if the customer 28 matches one of those stored customer images); 
a digital signage configured to provide product information to a customer based on the customer information (Figure 3, depicts screen 26 and pg.4, ¶ [0044] discusses the system 10 could trigger the external server 38 to transmit the customer's past order history, or some portion thereof (perhaps only the last 5 orders, for example). Alternatively, the system 10 could trigger the external server 38 to transmit some portion of the customer's past order history and certain offers or order recommendations or other incentive-based information based on the customer's stored information. The local processor 22 would transmit this information to the screen 26 on the kiosk 12 in an appropriate format for display such that it is visible to the customer 28); and 
a processor configured to process a product order of the customer (pg.5, ¶ [0046] discusses the customer 28 can react to this information in the process of placing her order. For example, the system 10 can allow for the customer 28 to view the information, such as, for example, past order history (such as the past orders 64 depicted in FIG. 3), and re-order something from that history by verbally instructing the employee 32 to make that selection via the intercom system).
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-9 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. U.S. Patent Application Publication 2020/0065881 in view of Kelly et al. U.S. Patent Application Publication 2019/0279181.
As per Claim 2, Truong et al. discloses the method according to claim 1, wherein the receiving of customer information comprises at least one of receiving customer information associated with vehicle information detected through vehicle recognition, or receiving customer information associated with identification information detected through face recognition (pg.3, ¶ [0033] discusses at least one of the one or more cameras can be positioned on the existing menu board as shown. Alternatively, the one or more cameras can be positioned at any other location such that they capture a view into the vehicle and thus capture a clear, high-resolution image of the driver's face or the vehicle's license plate, as well as the overall line of individual vehicles entering the drive thru).
As per Claim 3, Truong et al. discloses the method according to claim 1.  However, Truong et al. is silent regarding a method further comprising determining whether the customer is a pre-order customer based on the customer information, wherein when the customer is determined to be a pre-order customer: 
the providing of product information based on the customer information comprises providing pre-order information using at least one of +audio or video, and the processing of the product order of the customer comprises:
 providing information for promptly guiding a vehicle to a pickup stand using at least one of audio or video, and providing information that an additional order is available.
Kelly et al. teaches determining whether the customer is a pre-order customer based on the customer information, wherein when the customer is determined to be a pre-order customer (pg.24, ¶ [0278] discusses Order kiosks may recognize existing customers as they arrive to the kiosk through license plate scan, mobile application geo-fence identification, facial scan, loyalty number, and the like…confirm preorders that may be already ready for dispenser pickup): 
the providing of product information based on the customer information comprises providing pre-order information using at least one of audio or video (pg.24, ¶ [0278] discusses Kiosks may also be voice controlled and offer integration with voice control applications such as Amazon Alexa and Google Home through a user's mobile device or through the kiosk itself… A screen may also exist at said waiting area, updating certain customers to proceed to a certain, designated dispenser when their order has been fulfilled and is ready for pickup), and  
the processing of the product order of the customer comprises:
 providing information for promptly guiding a vehicle to a pickup stand using at least one of audio or video, and providing information that an additional order is available (pg.24, ¶ [0278] discusses If several dispenser locations exist at the site, the customer may be directed after placing or confirming an order at the order kiosk as to which dispenser location to pickup said order. The customer may also be notified within their mobile application of when their order is ready for pickup, at what dispenser to proceed to when said order is ready for pickup).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to identify a drive-thru customer having a preorder as in the improvement discussed in Kelly et al. in the system executing the method of Truong et al. As in Kelly et al., it is within the capabilities of one of ordinary skill in the art to utilize identify a customer having a preorder to the visual recognition of a customer within a drive thru environment with the predicted result of providing quick and efficient food service as needed in Truong et al.
As per Claim 4, Truong et al. discloses the method according to claim 1, wherein the product information based on the customer information comprises a most recently ordered product component (pg.4, ¶ {0044] discusses the screen 26 can also show past orders 64 that the customer likes and can easily reorder).
However, Truong et al. fails to explicitly disclose a most frequently ordered product component in an order history of the customer information.
Kelly et al. teaches a most frequently ordered product component in an order history of the customer information (pg.13, ¶ [0201] discusses There may be numerous ways that the system choses and provides choices for the quick order scheme. In a first example, the system may look at order history and choose from the highest frequency orders that a user has made and provide the top ones as quick order options. In some examples, the frequency of orders may be time weighted so that the most frequently order most recent orders are dominant as choices for quick orders).
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the claimed invention to modify the system of Truong et al. to include the ability to provide a quick order menu having the most frequently ordered items of an identified customer as taught by Kelly et al., to provide an automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location (Abstract).
As per Claim 5, Truong et al. discloses the method according to claim 1, wherein the receiving of customer information comprises receiving information about an age and gender of a passenger detected through face recognition (pg.6, ¶ [0054] discusses the system 10 can collect information relating to age, gender, ethnicity, or any other relevant information), and 
the providing of product information to a customer based on the customer information comprises providing recommended menu information differentiated according to the age and gender (pg.6, ¶ [0054] discusses such information (age and gender) can be provided to a marketing database (not shown) that can be accessed by certain marketing people within the company and thereby be used for various marketing activities or campaigns).
Therefore Truong et al. discloses the claimed invention except for a recommended menu information differentiated according to the age and gender.  Truong et al. discloses that it is known in the art to provide a marketing to certain people regarding age and gender.  Examiner takes Official Notice that it would have been well known within the art for the marketing to people based on age and gender within a drive-thru environment.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide marketing activities based on a customers age and gender with providing a recommendation according to an age and gender, in order to provide a retail order satisfaction system, and related methods, having machine learning software configured to predict a returning customer's order and provide menu items on the digital display based on the predicted order. Abstract
As per Claim 6, Truong et al. discloses the method according to claim 1, wherein the processing of a product order of the customer comprises determining a product component in a past order history or a component modified from the product component as a product order (pg.5, ¶ [0047] discusses the re-ordered item can be automatically customized with the add-ons (bacon, extra mustard, etc.), exclusions, or other specific adjustments to any standard menu item that the customer 28 included in her previous order).
As per Claim 7, Truong et al. discloses the method according to claim 1.  However, Truong et al. is silent regarding wherein the processing of a product order of the customer comprises paying a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal.
Kelly et al. teaches wherein the processing of a product order of the customer comprises paying a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal (pg.11, ¶ [0176] discusses the user may provide a credit card, a debit card, cash, or other forms of payment such as bitcoin, rewards points, gift card balances, or other electronic currency… The kiosk may have numerous forms of security to provide validation of such a transaction such as facial recognition, finger print scanning and the like).
The cited portion of Kelly et al. teaches where a user can make a purchase at a kiosk using multiple different types of payment mechanism.  Kelly et al. further teaches ¶ [0176] where NFC systems or other communication systems of mobile devices, may interact with the user's mobile apparatus if the appropriate permissions have been given by the user, and they may be greeted with a notification on their mobile apparatus which may include a status of any orders that may have been placed… The kiosk may interact with the user and ask whether the user would like to complete payment within the application at step 1104.
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to conduct a transaction and use a biometric to validate the transaction using a computing device since it was known in the art to validate a mobile payment transaction using a customer’s finger print.
	As per Claim 8, Truong et al. discloses the method according to claim 1.  However, Truong et al. is silent regarding wherein the processing of a product order of the customer comprises: issuing a payment number for a divided payment, and performing the divided payments according to payment requests of a plurality of mobile terminals to which the payment numbers are inputted.
	Kelly et al. teaches wherein the processing of a product order of the customer comprises: issuing a payment number for a divided payment, and performing the divided payments according to payment requests of a plurality of mobile terminals to which the payment numbers are inputted (pg.22, ¶ [0268] discusses The customers participating in the combined order may also be individually charged once the order is sent or processed…pg.37, ¶ [0309] discusses One or many mobile application users may communicate to an organizer 4121 via wireless communication a desired food order to be placed).
	The cited portions of Kelly et al. teaches where an organizer combines individual orders and allow individuals to make payments via each separate mobile device.
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the invention to modify the system of Truong et al. to include the ability to allow a group order be paid by each individual within a group order as taught by Kelly et al. to provide an automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location (Abstract).
As per Claim 9, Truong et al. discloses the method according to claim 8. However, Truong et al. fails to disclose wherein the processor is configured to accumulate mileage in an account corresponding to the mobile terminal undergoing a payment.
Kelly et al. teaches wherein the processor is configured to accumulate mileage in an account corresponding to the mobile terminal undergoing a payment (pgs. 4-5, ¶ [0084] discusses A user is able to link their form of payment to their purchase. This enables a quicker transaction at the point-of-sale/drive-thru and can also include the accruement of more reward points or perks such as sweepstakes, reward program coupons, double point promotions, or reward program discounts. Reward and payment integration can be added to multiple users.
Truong et al. discloses a fast food environment Kelly et al. teaches where reward point can be linked to a form of payment in order to accumulate reward points which can be added to multiple users.
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the claimed invention to modify the system of Truong et al. to include accumulate reward points for purchases as taught by Kelly et al., to provide a an automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location (Abstract).
As per Claim 12, Truong et al. discloses the apparatus according to claim 11, wherein the transceiver receives at least one of customer information associated with vehicle information detected through vehicle recognition, or customer information associated with identification information detected through face recognition (pg.3, ¶ [0033] discusses at least one of the one or more cameras can be positioned on the existing menu board as shown. Alternatively, the one or more cameras can be positioned at any other location such that they capture a view into the vehicle and thus capture a clear, high-resolution image of the driver's face or the vehicle's license plate, as well as the overall line of individual vehicles entering the drive thru).
As per Claim 13, Truong et al. discloses the apparatus according to claim 11, However, Truong et al. is silent regarding a method further comprising determining whether the customer is a pre-order customer based on the customer information, wherein when the customer is determined to be a pre-order customer: 
the providing of product information based on the customer information comprises providing pre-order information using at least one of +audio or video, and the processing of the product order of the customer comprises:
 providing information for promptly guiding a vehicle to a pickup stand using at least one of audio or video, and providing information that an additional order is available.
Kelly et al. teaches determining whether the customer is a pre-order customer based on the customer information, wherein when the customer is determined to be a pre-order customer (pg.24, ¶ [0278] discusses Order kiosks may recognize existing customers as they arrive to the kiosk through license plate scan, mobile application geo-fence identification, facial scan, loyalty number, and the like…confirm preorders that may be already ready for dispenser pickup): 
the providing of product information based on the customer information comprises providing pre-order information using at least one of audio or video (pg.24, ¶ [0278] discusses Kiosks may also be voice controlled and offer integration with voice control applications such as Amazon Alexa and Google Home through a user's mobile device or through the kiosk itself… A screen may also exist at said waiting area, updating certain customers to proceed to a certain, designated dispenser when their order has been fulfilled and is ready for pickup), and  
the processing of the product order of the customer comprises:
 providing information for promptly guiding a vehicle to a pickup stand using at least one of audio or video, and providing information that an additional order is available (pg.24, ¶ [0278] discusses If several dispenser locations exist at the site, the customer may be directed after placing or confirming an order at the order kiosk as to which dispenser location to pickup said order. The customer may also be notified within their mobile application of when their order is ready for pickup, at what dispenser to proceed to when said order is ready for pickup).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to identify a drive-thru customer having a preorder as in the improvement discussed in Kelly et al. in the system executing the method of Truong et al. As in Kelly et al., it is within the capabilities of one of ordinary skill in the art to utilize identify a customer having a preorder to the visual recognition of a customer within a drive thru environment with the predicted result of providing quick and efficient food service as needed in Truong et al.
As per Claim 14, Truong et al. discloses the apparatus according to claim 11, wherein the product information based on the customer information comprises a most recently ordered product component (pg.4, ¶ {0044] discusses the screen 26 can also show past orders 64 that the customer likes and can easily reorder).
However, Truong et al. fails to explicitly disclose a most frequently ordered product component in an order history of the customer information.
Kelly et al. teaches a most frequently ordered product component in an order history of the customer information (pg.13, ¶ [0201] discusses There may be numerous ways that the system choses and provides choices for the quick order scheme. In a first example, the system may look at order history and choose from the highest frequency orders that a user has made and provide the top ones as quick order options. In some examples, the frequency of orders may be time weighted so that the most frequently order most recent orders are dominant as choices for quick orders).
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the claimed invention to modify the system of Truong et al. to include the ability to provide a quick order menu having the most frequently ordered items of an identified customer as taught by Kelly et al., to provide an automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location (Abstract).
As per Claim 15, Truong et al. discloses the apparatus according to claim 11, wherein the transceiver is configured to receive information about an age and gender of a passenger detected through face recognition (pg.6, ¶ [0054] discusses the system 10 can collect information relating to age, gender, ethnicity, or any other relevant information), and
 the processor is configured to control the digital signage to provide recommended menu information differentiated according to the age and gender (pg.6, ¶ [0054] discusses such information (age and gender) can be provided to a marketing database (not shown) that can be accessed by certain marketing people within the company and thereby be used for various marketing activities or campaigns).
Therefore Truong et al. discloses the claimed invention except for a recommended menu information differentiated according to the age and gender.  Truong et al. discloses that it is known in the art to provide a marketing to certain people regarding age and gender.  Examiner takes Official Notice that it would have been well known within the art for the marketing to people based on age and gender within a drive-thru environment.  Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to provide marketing activities based on a customers age and gender with providing a recommendation according to an age and gender, in order to provide a retail order satisfaction system, and related methods, having machine learning software configured to predict a returning customer's order and provide menu items on the digital display based on the predicted order. Abstract
As per Claim 16, Truong et al. discloses the apparatus according to claim 11I. wherein the processor is configured to determine a product component in a past order history or a component modified from the product component as the product order (pg.5, ¶ [0047] discusses the re-ordered item can be automatically customized with the add-ons (bacon, extra mustard, etc.), exclusions, or other specific adjustments to any standard menu item that the customer 28 included in her previous order).
As per Claim 17, Truong et al. discloses the apparatus according to claim 11, However, Truong et al. is silent regarding wherein the processing of a product order of the customer comprises paying a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal.
Kelly et al. teaches wherein the processing of a product order of the customer comprises paying a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal (pg.11, ¶ [0176] discusses the user may provide a credit card, a debit card, cash, or other forms of payment such as bitcoin, rewards points, gift card balances, or other electronic currency… The kiosk may have numerous forms of security to provide validation of such a transaction such as facial recognition, finger print scanning and the like).
The cited portion of Kelly et al. teaches where a user can make a purchase at a kiosk using multiple different types of payment mechanism.  Kelly et al. further teaches ¶ [0176] where NFC systems or other communication systems of mobile devices, may interact with the user's mobile apparatus if the appropriate permissions have been given by the user, and they may be greeted with a notification on their mobile apparatus which may include a status of any orders that may have been placed… The kiosk may interact with the user and ask whether the user would like to complete payment within the application at step 1104.
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to conduct a transaction and use a biometric to validate the transaction using a computing device since it was known in the art to validate a mobile payment transaction using a customer’s finger print.
As per Claim 18, Truong et al. discloses the apparatus according to claim 11. However, Truong et al. is silent regarding wherein the processing of a product order of the customer comprises: 
issuing a payment number for a divided payment, and performing the divided payments according to payment requests of a plurality of mobile terminals to which the payment numbers are inputted.
	Kelly et al. teaches wherein the processing of a product order of the customer comprises: issuing a payment number for a divided payment, and performing the divided payments according to payment requests of a plurality of mobile terminals to which the payment numbers are inputted (pg.22, ¶ [0268] discusses The customers participating in the combined order may also be individually charged once the order is sent or processed…pg.37, ¶ [0309] discusses One or many mobile application users may communicate to an organizer 4121 via wireless communication a desired food order to be placed).
	The cited portions of Kelly et al. teaches where an organizer combines individual orders and allow individuals to make payments via each separate mobile device.
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the invention to modify the system of Truong et al. to include the ability to allow a group order be paid by each individual within a group order as taught by Kelly et al. to provide an automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location (Abstract).
As per Claim 19, Truong et al. discloses the apparatus according to claim 18. However, Truong et al. fails to disclose wherein the processor is configured to accumulate mileage in an account corresponding to the mobile terminal undergoing a payment.
Kelly et al. teaches wherein the processor is configured to accumulate mileage in an account corresponding to the mobile terminal undergoing a payment (pgs. 4-5, ¶ [0084] discusses A user is able to link their form of payment to their purchase. This enables a quicker transaction at the point-of-sale/drive-thru and can also include the accruement of more reward points or perks such as sweepstakes, reward program coupons, double point promotions, or reward program discounts. Reward and payment integration can be added to multiple users.
Truong et al. discloses a fast food environment Kelly et al. teaches where reward point can be linked to a form of payment in order to accumulate reward points which can be added to multiple users.
Therefore it would have been obvious to one of ordinary skill in the art of order management before the effective filing date of the claimed invention to modify the system of Truong et al. to include accumulate reward points for purchases as taught by Kelly et al., to provide a an automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location (Abstract).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. U.S. Patent Application Publication 2020/0065881 in view of Kelly et al. U.S. Patent Application Publication 2019/0279181 further in view of Song U.S. Patent Application Publication 2017/0083856.
As per Claim 10, Truong et al. discloses the method according to claim 1, wherein the processing of a product order of the customer further comprises suggesting a takeout packaging method according to a temperature of a product, an atmospheric temperature, weather, and a vehicle type.
Kelly et al. (pg.13, ¶ [0201] discusses in some examples the system may have access to other information related to the user and his environment where factors such as the temperature of the environment that the user is located in may influence the types of orders that are provided as quick order.
However, Truong et al. and Kelly fail to explicitly state wherein the processing of a product order of the customer further comprises suggesting a takeout packaging method according to a temperature of a product, an atmospheric temperature, weather, and a vehicle type.
Song teaches wherein the processing of a product order of the customer further comprises suggesting a takeout packaging method according to a temperature of a product, an atmospheric temperature, weather, and a vehicle type (pg.5, ¶ [0053] discusses A packaging solution with a distribution condition that successfully matches the weather forecast information and the distribution time may be a recommended packaging solution).
Song is within the same field of order processing and management.  Song discloses where a user buys a commodity object of a fresh food category pg.4, ¶ {0037].  The cited portions of Song contemplates a scenario in which a food order is made and that the distribution facility will take into account the weather when packaging orders for delivery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have taken the weather information into account when packaging products for delivery as in the improvement discussed in Song in the system executing the method of the Truong et al.-Kelly et al. combination. As in the Truong et al.-Kelly et al. combination, it is within the capabilities of one of ordinary skill in the art to take the weather into account when packaging an order to the Truong et al.-Kelly et al. combination with the predicted result of recommending a specialized package according to the weather as needed in the Truong et al.-Kelly et al. combination.	
As per Claim 20, Truong et al. discloses the apparatus according to claim 11.  However, Truong et al. is silent regarding wherein the processing of a product order of the customer further comprises suggesting a takeout packaging method according to a temperature of a product, an atmospheric temperature, weather, and a vehicle type.
Kelly et al. (pg.13, ¶ [0201] discusses in some examples the system may have access to other information related to the user and his environment where factors such as the temperature of the environment that the user is located in may influence the types of orders that are provided as quick order.
However, Truong et al. and Kelly fail to explicitly state wherein the processing of a product order of the customer further comprises suggesting a takeout packaging method according to a temperature of a product, an atmospheric temperature, weather, and a vehicle type.
Song teaches wherein the processing of a product order of the customer further comprises suggesting a takeout packaging method according to a temperature of a product, an atmospheric temperature, weather, and a vehicle type (pg.5, ¶ [0053] discusses A packaging solution with a distribution condition that successfully matches the weather forecast information and the distribution time may be a recommended packaging solution).
Song is within the same field of order processing and management.  Song discloses where a user buys a commodity object of a fresh food category pg.4, ¶ {0037].  The cited portions of Song contemplates a scenario in which a food order is made and that the distribution facility will take into account the weather when packaging orders for delivery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have taken the weather information into account when packaging products for delivery as in the improvement discussed in Song in the system executing the method of the Truong et al.-Kelly et al. combination. As in the Truong et al.-Kelly et al. combination, it is within the capabilities of one of ordinary skill in the art to take the weather into account when packaging an order to the Truong et al.-Kelly et al. combination with the predicted result of recommending a specialized package according to the weather as needed in the Truong et al.-Kelly et al. combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al. U.S. Patent Publication 2012/0246007 discusses a personalized and dynamic restaurant interfaces and systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687